01/10/2022



                                                                             Case Number: DA 21-0402




               IN THE SUPREME COURT OF THE STATE OF MONTANA




     THOMAS MANN POST NO. 81 OF THE         CAUSE NO. DA 21-0402
     AMERICAN LEGION,
     and TOWN OF CULBERTSON,
          Plaintiffs,
                                            ORDER APPROVING APPELLEE TOWN
          Counterdefendants, and
                                            OF CULBERTSON'S SECOND
          Appellees,
                                            UNOPPOSED MOTION FOR EXTENSION
12                                          OF TIME
                    -vs-
13
     KNUDSEN FAMILY LIMITED
14   PARTNERSHIP,

15        Defendant,
          Counterclaimant, and
16        Appellant.

17

18
          Upon consideration of the unopposed motion of additional
19
     time filed by Plaintiff/Counterdefendant/Appellee Plaintiff Town
20
     of Culbertson, and for good cause, TOWN OF CULBERTSON's Motion
21
     for a 30-day extension to file its response brief is GRANTED.
22

23       Plaintiff/Counterdefendant/Appellee TOWN OF CULBERTSON

     response brief shall be filed on or before February
24                                                       16, 2022.

25

26                                    -1-


                                                                  Electronically signed by:
                                                                        Mike McGrath
                                                           Chief Justice, Montana Supreme Court
                                                                      January 10 2022